                            4:20-cv-04104-MMM # 14             Page 1 of 3
                                                                                                       E-FILED
                                                                        Thursday, 26 August, 2021 08:36:52 AM
                                                                                  Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                        FOR THE CENTRAL DISTRICT OF ILLINOIS


RICKY D. WOODRUFF,                                      )
                                                        )
                                Plaintiff,              )
        v.                                              )       No.: 20-cv-4104-MMM
                                                        )
GREGG SCOTT, et al.,                                    )
                                                        )
                                Defendants.             )

                         MERIT REVIEW – AMENDED COMPLAINT

        Plaintiff, proceeding pro se and detained at the Rushville Treatment and Detention

Center, files an amended complaint and petition to proceed in forma pauperis [ECF 11]. The

"privilege to proceed without posting security for costs and fees is reserved to the many truly

impoverished litigants who, within the District Court's sound discretion, would remain without

legal remedy if such privilege were not afforded to them." Brewster v. North Am. Van Lines,

Inc., 461 F.2d 649, 651 (7th Cir. 1972). A court must dismiss cases proceeding in forma pauperis

"at any time" if the action is frivolous, malicious, or fails to state a claim, even if part of the

filing fee has been paid. 28 U.S.C. § 1915(d)(2). Accordingly, this Court grants leave to proceed

in forma pauperis only if the complaint states a federal claim.

        In reviewing the amended complaint, the Court accepts the factual allegations as true,

liberally construing them in Plaintiff's favor. Turley v. Rednour, 729 F.3d 645, 649 (7th Cir.

2013). However, conclusory statements and labels are insufficient. Enough facts must be

provided to "'state a claim for relief that is plausible on its face.'" Alexander v. U.S., 721 F.3d

418, 422 (7th Cir. 2013)(quoted cite omitted).




                                                    1
                                4:20-cv-04104-MMM # 14                   Page 2 of 3




                                                    ANALYSIS

         Plaintiff is civilly detained in the Rushville Treatment and Detention Center pursuant to

the Illinois Sexually Violent Persons Commitment Act, 725 ILCS 207/1, et seq. Plaintiff alleges

that he is on Risperdal which he receives via intramuscular shot every 2 weeks.1 Plaintiff alleges

without elaboration that this leaves him “heavily medicated.” Plaintiff also asserts, without

identifying a basis for this belief, that the Risperdal causes him to toss and turn at night. On May

6, 2018, Plaintiff apparently fell out of bed, badly injuring his arm.

         Plaintiff alleges, again without context, that two physicians, four Rushville Officials and

a John Doe staff member “knew” he was heavily medicated and “knew” he should not have been

in a top bunk. Plaintiff alleges that he complained to “the doctors,” his primary therapist and

Defendant Pennock about being in a top bunk. He does not claim, however, that he told them of

his sleep disturbances or that he feared falling out of bed. Plaintiff does not explain, in fact, why

he believes that his fall from the bed was related to his medication. Plaintiff similarly does not

explain why he believed himself to be heavily medicated or how any of the various Defendants

would have known of this.

         Here, as with his original complaint, Plaintiff pleads that the Defendants had a general

responsibility to ensure that he was not injured, without asserting that any Defendant was aware

of the potential risk he faced. Plaintiff fails to state a claim, even under a Fourteenth Amendment

objective reasonableness standard. Darnell v. Pineiro, 849 F.3d 17, 35 (2nd Cir. 2017) (plaintiff

must establish that Defendants “knew, or should have known, that the condition posed an

excessive risk to health or safety” and “failed to act with reasonable care to mitigate the risk.)


1
  Risperdal is an antipsychotic drug used to treat schizophrenia, bipolar disorder, and irritability associated with
autistic disorder). See https://www.bing.com/search?q=Risperdal&form.



                                                           2
                           4:20-cv-04104-MMM # 14             Page 3 of 3




         As previously noted, “prisoner slip-and-fall claims almost never serve as the predicate for

constitutional violations.” Ashlock v. Sexton, No.14-360, 2016 WL 3476367, at *3 (S.D. Ind.

June 27, 2016) (internal citations omitted). “[F]ailing to provide a maximally safe environment,

one completely free from ... safety hazards is not [a form of cruel and unusual punishment].”

Velazquez v. Kane Cty. Jail Adult Judicial Ctr., No. 13-0644, 2013 WL 523827, at *2 (N.D. Ill.

Feb. 11, 2013), citing Carroll v. DeTella, 255 F.3d 470, 472–73 (7th Cir. 2000). Here, it appears

that Plaintiff was injured when he fell out of bed. He does not plead enough to state a colorable

claim that his injury was the result of any Defendant’s unreasonable conduct. In other words,

Plaintiff does establish that any Defendant should have been aware that there was an excessive

risk to his safety, and then failed to take reasonable steps to mitigate the risk. Darnell, 849 F.3d

at 35.

         IT IS THEREFORE ORDERED:

         Plaintiff's amended complaint is dismissed for failure to state a claim pursuant to Fed. R.

Civ. P. 12(b)(6) and 28 U.S.C. § 1915A. Plaintiff will have a final opportunity within 30 days to

replead his claims. The pleading is to be captioned Second Amended Complaint and is to include

all of Plaintiff’s claims without reference to a prior pleading. Failure to file a second amended

complaint will result in the dismissal of this case, without prejudice, for failure to state a claim.

Plaintiff’s petition to proceed in forma pauperis [11] is DENIED with leave to reassert if he

amends his complaint.



_ 8/26/2021                                         s/Michael M. Mihm______
ENTERED                                             MICHAEL M. MIHM
                                               UNITED STATES DISTRICT JUDGE




                                                   3
